

113 S1492 IS: For the relief of Vichai Sae Tung (also known as Chai Chaowasaree).
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI113th CONGRESS1st SessionS. 1492IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Ms. Hirono (for herself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Vichai Sae Tung (also
		  known as Chai Chaowasaree).1.Permanent
			 residenceNotwithstanding any
			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Vichai Sae Tung (also known as Chai Chaowasaree) shall be held and
			 considered to have been lawfully admitted to the United States for permanent
			 residence as of the date of the enactment of this Act upon payment of the
			 required visa fees.2.Reduction of number of
			 available visasUpon the
			 granting of permanent residence to Vichai Sae Tung (also known as Chai
			 Chaowasaree), as provided in this Act, the Secretary of State shall instruct
			 the proper officer to reduce by the appropriate number during the current
			 fiscal year the total number of immigrant visas available to natives of the
			 country of the alien’s birth under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)).